                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF SOUTH CAROLINA
                           CHARLESTON DIVISION

BELICIA SMITH, individually and on  )
behalf of all others similarly situated,
                                    )
                                    )
                  Plaintiff,        )                No. 2:19-cv-00135-DCN
                                    )
            vs.                     )                        ORDER
                                    )
DYNAMIC RECOVERY SOLUTIONS          )
LLC, LVNV FUNDING LLC, and JOHN )
DOES 1–25,                          )
                                    )
                  Defendants.       )
____________________________________)

       This matter is before the court on defendant Dynamic Recovery Solutions LLC

(“Dynamic Recovery”) and defendant LVNV Funding LLC’s (“LVNV”) (collectively,

“defendants”) joint motion to dismiss, ECF No. 9. For the reasons set forth below, the

court grants the motion.

                                   I. BACKGROUND

       Plaintiff Belicia Smith (“Smith”) allegedly incurred a debt to Regional Finance

Corporation of South Carolina (“RFC”) some time prior to January 16, 2018. Smith

alleges that RFC issued funds to her on credit, and she was unable to make the required

payments due to financial constraints. As a result, the debt, totaling $960.68, went into

default. LVNV then allegedly purchased the debt and contracted with Dynamic

Recovery to collect the debt.

       Smith received a letter from Dynamic Recovery dated January 16, 2018 seeking

to collect the debt (“the Letter”). The Letter offers Smith several repayment options.

The first option permits Smith to resolve her account in full if she makes a payment of



                                             1
$384.27 by March 2, 2018. The second option offers full resolution of the account with a

total amount due of $432.31, made in two payments of $216.16 each. 1 The third option

offers Smith to resolve her account in full with four payments of $120.09 each. The

Letter states that the total amount due under this final option is $480.34; however, the

sum of four payments of $120.09 is actually $480.36. Smith argues that this difference

“is an attempt to collect an amount greater than allowed under the proposed offer” and is

confusing and misleading. Compl. ¶¶ 42–48.

       In addition, at the bottom of the Letter, there is language that states “[t]he law

limits how long you can be sued on a debt. Because of the age of your debt, LVNV

Funding LLC will not sue you for it. If you do not pay the debt, LVNV Funding LLC

may report it to the credit reporting agencies as unpaid.” ECF No. 1-1 at 2. Smith

alleges that this language is deceiving because it “implies that [LVNV] has chosen not to

sue . . . instead of the true fact that neither [LVNV] nor [Dynamic Recovery] nor any

subsequent creditor/collector can file a lawsuit.” Compl. ¶ 35–36.

       As a result, Smith filed a proposed class action complaint alleging violations of

the Fair Debt Collection Practice Act (“FDCPA”) pursuant to 15 U.S.C. §§ 1692e and

1692f. Defendants filed a joint motion to dismiss on March 19, 2019. ECF No. 9. Smith

responded on April 16, 2019, ECF No. 13, and defendants replied on April 23, 2019,

ECF No. 15. The motion is fully briefed and ripe for review.




       1
         The court notes that there is a one cent discrepancy between the sum of the two
individual payments and the total amount due; however, Smith does not allege any issues
with this discrepancy.
                                             2
                                      II. STANDARD

        A Rule 12(b)(6) motion for failure to state a claim upon which relief can be

granted “challenges the legal sufficiency of a complaint.” Francis v. Giacomelli, 588

F.3d 186, 192 (4th Cir. 2009) (citations omitted); see also Republican Party of N.C. v.

Martin, 980 F.2d 943, 952 (4th Cir. 1992) (“A motion to dismiss under Rule 12(b)(6) . . .

does not resolve contests surrounding the facts, the merits of a claim, or the applicability

of defenses.”). To be legally sufficient, a pleading must contain a “short and plain

statement of the claim showing that the pleader is entitled to relief.” Fed. R. Civ. P.

8(a)(2). A Rule 12(b)(6) motion should not be granted unless it appears certain that the

plaintiff can prove no set of facts that would support his claim and would entitle him to

relief. Mylan Labs., Inc. v. Matkari, 7 F.3d 1130, 1134 (4th Cir. 1993). When

considering a Rule 12(b)(6) motion, the court should accept all well-pleaded allegations

as true and should view the complaint in a light most favorable to the plaintiff.

Ostrzenski v. Seigel, 177 F.3d 245, 251 (4th Cir.1999); Mylan Labs., Inc., 7 F.3d at 1134.

“To survive a motion to dismiss, a complaint must contain sufficient factual matter,

accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v.

Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atlantic Corp. v. Twombly, 550 U.S. 544,

570 (2007)). “A claim has facial plausibility when the plaintiff pleads factual content

that allows the court to draw the reasonable inference that the defendant is liable for the

misconduct alleged.” Id.

                                     III. DISCUSSION

        “The FDCPA protects consumers from abusive and deceptive practices by debt

collectors, and protects non-abusive debt collectors from competitive disadvantage.”


                                               3
United States v. Nat’l Fin. Servs., Inc., 98 F.3d 131, 135 (4th Cir. 1996). Specifically,

the FDCPA prohibits the “use [of] any false, deceptive, or misleading representation or

means in connection with the collection of any debt.” 15 U.S.C. § 1692e. It is a

violation of § 1692e, among other things, to: (1) falsely represent the character, amount,

or legal status of any debt, id. § 1692e(2); (2) threaten to take any action that cannot be

legally taken, id. § 1692e(5); or (3) use “any false representation or deceptive means to

collect or attempt to collect any debt or to obtain information concerning a consumer,” id.

§ 1692e(10). In a similar vein, § 1692f prohibits the “use [of] unfair or unconscionable

means to collect or attempt to collect any debt.” To state a claim for a FDCPA violation,

the plaintiff must allege that “(1) the plaintiff has been the object of collection activity

arising from consumer debt; (2) the defendant is a debt collector as defined by the

FDCPA; and (3) the defendant has engaged in an act or omission prohibited by the

FDCPA.” Ruggia v. Washington Mut., 719 F. Supp. 2d 642, 647 (E.D. Va. 2010), aff’d,

442 F. App’x 816 (4th Cir. 2011). “Whether a communication is false, misleading, or

deceptive in violation of § 1692e is determined from the vantage of the ‘least

sophisticated consumer,’ evaluating how that consumer would interpret the allegedly

offensive language.” Powell v. Palisades Acquisition XVI, LLC, 782 F.3d 119, 126 (4th

Cir. 2014) (citation omitted).

        Here, Smith alleges that “[d]efendants made deceptive and misleading

representations” based on the language that LVNV chose not to sue Smith in violation of

15 U.S.C. §§ 1692e, 1692e(2), 1692e(5), and 1692e(10). Compl. ¶ 55. Smith also

alleges that defendants made false, misleading, and unfair misrepresentations by offering

Smith a payment option with terms that “deceptively attempted to collect more than the



                                               4
amount of the offer” in violation of 15 U.S.C. §§ 1692e, 1692e(2), 1692e(10), and 1692f.

Compl. ¶¶ 56, 61. Defendants argue that Smith’s complaint should be dismissed because

(1) the statute of limitations disclosure language does not violate the FDCPA, and (2) the

payment option amount discrepancy was a rounding error that does not violate the

FDCPA. The court agrees and finds as a matter of law that the conduct alleged by Smith

is not a violation of the FDCPA.

       A. Statute of Limitations Disclosure Language

       First, defendants argue that the statute of limitations disclosure language at the

end of the Letter does not violate the FDCPA. The language states that “[t]he law limits

how long you can be sued on a debt. Because of the age of your debt, LVNV Funding

LLC will not sue you for it. If you do not pay the debt, LVNV Funding LLC may report

it to the credit reporting agencies as unpaid.” ECF No. 1-1 at 2. Smith alleges that

stating that LVNV “will not sue” is deceiving when LVNV cannot sue due to the statue

of limitations because “will not sue” implies that LVNV or subsequent creditors could

change its mind and decide to sue if the debt is not repaid.

       Neither the parties’ research nor the court’s own research has revealed any cases

within the Fourth Circuit regarding this language; 2 however, the out-of-circuit case law

on this issue is instructive and indicates that this language does not violate the FDCPA.

Courts have consistently dismissed claims that allege that “will not sue” language instead

of “cannot sue” language in the statute of limitations disclaimer in a debt collection letter

is misleading and violates the FDCPA. See Valle v. First Nat’l Collection Bureau, Inc.,



       2
          Indeed, each party points out that the other party cites to nonbinding case law.
However, given the fact that there appears to be no Fourth Circuit case law on this
precise issue, the court cannot fault either party for relying on out-of-circuit cases.
                                              5
252 F. Supp. 3d 1332, 1339 (S.D. Fla. 2017) (dismissing FDCPA claim that alleged that

“will not sue” language was misleading); Swann v. Dynamic Recovery Sols., LLC, 2018

WL 6198997, at *2 (N.D. Ala. Nov. 28, 2018) (appeal filed) (holding that “the statement

that the creditor ‘will not’ sue is not deceptive or misleading”); Jones v. Synergetic

Commc’n, Inc., 2018 WL 6062414, at *7 (S.D. Cal. Nov. 20, 2018) (concluding that, in

the context of the case, “the ‘will not sue’ language could not plausibly mislead the least

sophisticated consumer”); Trichell v. Midland Credit Mgmt., Inc., 2018 WL 4184570, at

*5 (N.D. Ala. Aug. 31, 2018) (appeal filed) (concluding “that, as a matter of law, even a

‘least sophisticated consumer’ would not find Midland Credit Management’s collection

letters deceptive or misleading” when the letters contained “will not sue” language);

Miran v. Convergent Outsourcing, Inc., 2017 WL 1410296, at *6 (S.D. Cal. Apr. 20,

2017) (finding that the plaintiff failed to state a claim for a FDCPA violation when the

collection letter stated that “[t]he law limits how long you can be sued on a debt. Because

of the age of your debt, we will not sue you for it, and we will not report it to any credit

reporting agency.”)

       These courts mainly rely on two lines of reasoning. The first is that “will not sue”

is not misleading in context with an additional disclaimer that the law limits how long a

person can be sued on a debt. For example, in Valle, the collection letter stated that

“[t]he law limits how long you can be sued on a debt. Because of the age of your debt,

LVNV Funding LLC will not sue you for it, and LVNV Funding LLC will not report it to

any credit reporting agency.” 252 F. Supp. 3d at 1339. The plaintiff, like Smith, argued

that this language was misleading because “it implied that the Defendant chose not to sue

the Plaintiff when, in reality, the Defendant could not sue the Plaintiff as a matter of law



                                              6
because of the age of the debt.” Id. at 1340. The Valle court disagreed, explaining that

“[t]he phrase with which the Plaintiff takes issue must be read in the proper context,” and

because the disclaimer included language about the legal limits to the time for which she

could be sued, “the phrase ‘will not sue you’ is not false or deceptive, even from the

perspective of the least sophisticated consumer.” Id. The language in Valle is nearly

identical to the language in the Letter.

       Similarly, Trichell is another case in which the collection letters contained

language that stated that “[t]he law limits how long you can be sued on a debt and how

long a debt can appear on your credit report. Due to the age of this debt, we will not sue

you for it or report payment or non-payment of it to a credit bureau.” 2018 WL 4184570,

at *1. The plaintiff argued that this language implied that the defendants could sue him

but chose not to. Id. at *4. Like the Valle court, the court in Trichell found that the

language did not violate the FDCPA because “the collection letters include a sentence

stating that the law limits how long a debtor can be sued on a debt.” Id. As a result,

“[t]his sentence draws a connection between the legal unenforceability of the debt and the

debt collector’s promise not to sue,” meaning that the collection letters did “not

deceptively or misleadingly imply that the debts are legally enforceable.” Id. In

addition, the court in Swann faced a similar challenge to language in a collection letter

that stated that “[t]he law limits how long you can be sued on a debt. Because of the age

of your debt Jefferson Capital Systems, LLC will not sue you for it.” 2018 WL 6198997,




                                              7
at *2. The court agreed with the reasoning in Trichell and held that this disclaimer

language was not misleading. Id. at *12.

       The second line of reasoning used by courts to determine that the language at

issue here is not misleading is that the “will not sue” language is the same language that

has been mandated by consent decrees entered by the Federal Trade Commission

(“FTC”) and the Consumer Financial Protection Bureau (“CFPB”). The Valle court

noted that while the consent decrees were not binding because neither party in the case

was involved in those decrees, “the fact that the two agencies charged with enforcing the

FDCPA mandated the language used by the Defendant serves to reinforce its finding that

the language does not constitute a false representation or a deceptive means of collecting

the debt.” Valle, 252 F. Supp. 3d at 1341. Other courts have taken judicial notice of

these consent decrees and agree with this reasoning. Swann, 2018 WL 6198997, at *11–

12; Genova v. Total Card, Inc., 193 F. Supp. 3d 360, 367 (D.N.J. 2016).

       The court is convinced by both lines of reasoning. Here, the Letter first states that

“[t]he law limits how long you can be sued on a debt,” which gives context to the

subsequent sentence that “[b]ecause of the age of your debt, LVNV Funding LLC will

not sue you for it.” Even the least sophisticated consumer could draw a connection

between these two sentences and conclude that the reason that LVNV is not suing for the

debt is because the age of the debt. Moreover, in line with other courts considering this

issue, the court judicially notices the fact that the FTC and CFPB use this “will not sue”

language and finds this to be a persuasive fact that the language is not misleading under




                                             8
the FDCPA. Therefore, the court concludes that the Letter’s “will not sue” language is

not misleading and does not violate the FDCPA.

       Smith cites to Pantoja v. Portfolio Recovery Assocs., LLC, 852 F.3d 679, 686

(7th Cir. 2017), cert. denied, 138 S. Ct. 736 (2018), as support for its argument that the

statute of limitations language in the Letter leaves consumers such as Smith unsure about

why the debtor has not sued. Smith specifically cites language from Pantoja that states

that “[t]he reader is left to wonder whether Portfolio has chosen to go easy on this old

debt out of the goodness of its heart, or perhaps because it might be difficult to prove the

debt, or perhaps for some other reason.” ECF No. 13 at 6 (citing Pantoja, 852 F.3d at

686). However, read in context, this was true because the collection letter at issue did not

contain language that said “[t]he law limits how long you can be sued on a debt” and only

included the language that “[b]ecause of the age of your debt, we will not sue you for it.”

Pantoja, 852 F.3d at 686. As discussed above, when some language describing the statute

of limitations is included, as in Valle, Swann, and Trichell, courts have found that the

“will not sue” language read in context is not misleading. Here, the Letter first states that

“[t]he law limits how long you can be sued on a debt”; therefore, the facts of Pantoja are

distinguishable.

       Smith also discusses a case within the Fourth Circuit, Alston v. Midland Credit

Mgmt., Inc., 2018 WL 3309725 (D.S.C. July 3, 2018). In Alston, the collection letter at

issue stated that “[t]he law limits how long you can be sued on a debt. Because of the age

of your debt, we will not sue you for it. If you do not pay the debt, we may continue to

report it to the credit reporting agencies as unpaid.” Id. at *1. The defendant filed a

motion to dismiss, claiming that this language was not a violation of the FDCPA. The



                                              9
Alston court denied the defendant’s motion to dismiss, id. at *4, and Smith argues that

Alston is similar to the instant case. However, the defendant’s challenge to the alleged

FDCPA violation in Alston is different from defendants’ challenge here. In Alston, the

defendant argued that the collection letters did not explicitly threaten litigation while

attempting to collect the debt, and therefore the plaintiff could not state a claim for a

FDCPA violation. The court explained that “[i]n a more recent line of cases, four Circuit

Courts of Appeal have found that a collection letter may violate the Act even where it

does not expressly threaten litigation.” Id. at *3. However, because there was no binding

precedent on this issue, the court declined to hold that the plaintiff failed to state a claim

for this reason. Smith cites to this reasoning in support of her argument; however, here,

defendants do not argue that Smith failed to state a claim because the Letter does not

explicitly threaten litigation. Instead, defendants argue that Smith failed to state a claim

because “will not sue” instead of “cannot sue” is not misleading under the FDCPA.

Therefore, the holding in Alston provides no support for Smith. In sum, the court finds

that Smith has failed to state a FDCPA claim based on the “will not sue” language

because read in context, the language is not misleading even to the least sophisticated

consumer.

       Smith also argues that the Letter is misleading because it states that “[i]f you

make a partial payment on this account it may restart the statute of limitations.” ECF No.

13 at 6. However, Smith does not allege that this language violates the FDCPA in her

complaint. “[I]t is well-settled that a complaint cannot be amended by plaintiff’s briefs in




                                              10
opposition to a motion to dismiss.” Sheppard v. LPA Grp., 2008 WL 444685, at *3

(D.S.C. Feb. 15, 2008). Therefore, the court will not consider this argument.

       Moreover, it is unclear to the court whether Smith alleges that the disclaimer

language is misleading under the FDCPA because the language only mentions the rights

of LVNV to sue and not the rights of Dynamic Recovery. In Smith’s complaint, she

alleges that “the Collection Letter is completely silent as to the rights of the debt

collector, Defendant Dynamic, to file a lawsuit against the consumer.” Compl. ¶ 37.

However, Smith only alleges that the “will not sue” language is deceptive and

misleading. Id. ¶ 38, 55. Moreover, while defendants address this allegation in their

motion to dismiss, Smith does not respond to defendants’ argument on the issue.

Regardless, even assuming that Smith alleges that the disclaimer is misleading because it

is silent as to Dynamic Recovery’s rights, the court finds that this allegation is

insufficient to state a claim for a FDCPA violation.

       The language in Swann cited by defendants is instructive on this issue. The

Swann court explained that “the fact that the disclaimer only states that [the creditor] will

not sue must be read in conjunction with the letter’s language regarding who owns the

debt, and thus the right to sue. The letter states that [the debt collector] has ‘been asked

to contact you by our client, [the creditor], regarding your past due account with them’

because ‘Our Client has not received payment.’” Swann, 2018 WL 6198997, at *13.

The court went on to explain that “[n]othing about this letter suggests that [the debt

collector] owns the debt, or will (or has the right to) take any action in any way against

Swann if the debt owed to [the creditor] is not paid.” Id. The court concluded that

“[w]hen read as whole, the letter is clear, and common sense dictates, that the right to



                                              11
enforce and collect on the debt, if it exists at all, exists only with [the creditor].” Id.

Here, the Letter contains similar language to the letter in Swann. It states that Dynamic

Recovery “has been asked to contact [Smith] by our client, LVNV Funding LLC,

regarding your past due account with them.” ECF No. 1-1 at 2 (emphasis added). And

like the letter in Swann, nothing in the Letter suggests that Dynamic Recovery could take

action against Smith. Finally, the court has not found nor has Smith provided any case

law to support the argument that lack of discussion about a debt collector’s rights in a

collection letter is misleading under the FDCPA. Therefore, the court finds that Smith’s

FDCPA claim as to the statute of limitations disclosure language should be dismissed.

        B. Payment Amount Discrepancy

        Next, defendants argue that the discrepancy in the third payment option between

the total stated amount for which Smith could resolve her account and the sum of the

individual payment amounts is a de minimis rounding error and therefore does not violate

the FDCPA. The third payment option listed in the Letter offers full resolution of

Smith’s account for a total payment of $480.34, to be paid in four payments of $120.09.

However, the sum of four payments of $120.09 is $480.36, which is a $0.02 difference

from the total amount listed on the Letter. Defendants attribute this difference to a

rounding error. They explain that the total amount, $480.34, divided by four is $120.085.

Defendants believe that accounting software rounded this amount up to $120.09.

        Once again, this precise issue appears to be unaddressed by courts in the Fourth

Circuit. However, defendants cite to three out-of-circuit cases in which courts dismissed

FDCPA complaints based on rounding errors. See Brown v. Alltran Fin., LP, 2018 WL

5923772, at *2 (W.D. Wis. Nov. 13, 2018) (one cent misstatement between total stated



                                               12
amount and sum of individual payments based on a rounding error); Matuszczak v.

Miramed Revenue Grp. LLC, 2017 WL 5467117, at *2 (N.D. Ind. Nov. 13, 2017) (forty-

five cent misstatement based on a rounding error when calculating settlement amount

based on percentage of total debt owed); Akoundi v. FMS, Inc., 2014 WL 3632008, at *4

(S.D.N.Y. July 22, 2014) (one cent misstatement based on a rounding error when

calculating settlement amount based on percentage of total debt owed). Smith argues that

Matuszczak and Akoundi are distinguishable from the instant case because in those cases,

the rounding error originated from calculating the percentage of the total amount owed,

leaving the total amount of debt intact, while here, the rounding error altered the total

amount of money that Smith would owe. The crucial distinction, Smith argues, is that

“the amount [defendants] told Ms. Smith she would be paying in acceptance of [the]

settlement offer was false.” ECF No. 13 at 13.

       While defendants’ argument about the probable rounding error is convincing, 3 the

core issue here is not what caused the discrepancy but whether the discrepancy was

material. “A logical corollary of the least sophisticated consumer test is that false,

deceptive, and misleading statements must be material to be actionable.” Powell, 782

F.3d at 126. “The materiality requirement limits liability under the FDCPA to genuinely

false or misleading statements that ‘may frustrate a consumer’s ability to intelligently

choose his or her response.’” Id. (quoting Donohue v. Quick Collect, Inc., 592 F.3d

1027, 1034 (9th Cir. 2010)). The Fourth Circuit has explained that “[i]n assessing



       3
           It is especially convincing given the fact that the same issue appears to have
occurred with the second payment option. The total amount due in the second payment
option is $432.31. When that amount is divided by two, the result is $216.155. The letter
lists the individual payment as $216.16, which is the result from rounding up from
$216.155.
                                             13
materiality, ‘we are not concerned with mere technical falsehoods that mislead no one.’”

Id. (quoting Donohue, 592 F.3d at 1034).

        “[T]he proper analysis requires consideration of the degree to which the amount

due on the debt was overstated and whether the extent of the overstatement would have

been material to the least sophisticated consumer.” Conteh v. Shamrock Cmty. Ass’n,

Inc., 648 F. App’x 377, 379 (4th Cir. 2016). “Although the Fourth Circuit has not

specified the exact severity of misstatement that is ‘material,’ misstatements of 50% and

10% have both been found to be material.” Archie v. Nagle & Zaller, P.C., 2018 WL

3475429, at *3 (D. Md. July 19, 2018) (appeal filed) (citing Powell, 782 F.3d at 127 and

Conteh v. Shamrock Comm’y Ass’n, Inc., 648 F. App’x. 377, 380 (4th Cir. 2016)). In

contrast, courts within the Fourth Circuit have found misstatements of less than 10% of

the total amount due to be de minimis and therefore not material. See Archie, 2018 WL

3475429, at *5 (finding any false representation of amount owed to be not material

because the overstatement, depending on how it was calculated, was 0.18% or 0.13% of

the total judgment); Dudley v. Focused Recovery Sols., Inc., 2017 WL 2981345, at *4

n.5 (E.D. Va. July 12, 2017) (understatements of 1.8%, 3.6% and 8.4% of interest

accrued based on debt repayment were immaterial).

        Here, the overstatement of the total amount Smith would owe under the third

payment option was two cents. Considering the amount that Smith would owe absent the

overstatement, $480.34, the misstatement was 0.00004164% of the amount owed. This

clearly is not material to the least sophisticated customer, as it is substantially less than a

1% misstatement. Therefore, the discrepancy in the payment amount does not violate the




                                              14
FDCPA. As such, Smith has failed to state a claim for an FDCPA violation based on this

discrepancy.

                                IV. CONCLUSION

       For the foregoing reasons the court GRANTS the motion to dismiss.

       AND IT IS SO ORDERED.




                                    DAVID C. NORTON
                                    UNITED STATES DISTRICT JUDGE

June 5, 2019
Charleston, South Carolina




                                          15
